Case 19-00068-elf       Doc 6    Filed 05/10/19 Entered 05/10/19 08:55:12          Desc Main
                                  Document     Page 1 of 4




                   UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  ____________________________________
  IN RE: SALVATORE CARBONE             : CHAPTER 7
         Debtor                        : CASE NO. 16-13810-ELF
  ____________________________________
  GARY SEITZ                           :
                                       : ADVERSARY NO: 19-68-ELF
         Plaintiff                     :
         v.                            :
  SALVATORE CARBONE et al              :
  ____________________________________

                    PLAINTIFF’S REPLY IN OPPOSITION TO
               THE MOTION TO DISMISS ADVERSARY COMPLAINT

         Plaintiff, Gary Seitz, the Chapter 7 Trustee, through his undersigned counsel, files

  the within Reply in Opposition to the Defendants’ Motion to Dismiss the Adversary

  Complaint.

         1.        Admitted. The docket speaks for itself.

         2.        Admitted.

         3.        Admitted.

         4.        Denied. The Complaint speaks for itself and Defendants cherry pick from

  the Complaint.

         5.        Denied. The Complaint speaks for itself. Moreover, Defendants fail to

  address the piercing/transferee liability count.

         6.        Denied. There were transfers of the residences in which Carbone

  Brothers had an interest. This occurred within the two year or four year statue

  under the Pennsylvania Uniform Fraudulent Transfer Act (“UFTA”)

         7.        Denied as a conclusion of law.




                                                1
Case 19-00068-elf     Doc 6     Filed 05/10/19 Entered 05/10/19 08:55:12          Desc Main
                                 Document     Page 2 of 4


         8.      Denied as a conclusion of law.

         9.      Denied. It is irrelevant if Sal Carbone owns the property. What is

  relevant is that Carbone Brothers fronted the money and received no value in return fort

  he residences that they constructed. Moreover, Sal Carbone stated on his schedules that

  Carbone Brothers ceased to exist in 2009 when that clearly was not the case.

         10.     Denied. It is unknown when the exact transfer took place and the

  Pennsylvania Uniform Fraudulent Transfer Act.

         11.     Denied as a conclusion of law.

         12.     Denied. It is irrelevant if Sal Carbone owns the property. What is

  relevant is that Carbone Brothers fronted the money and received no value in return fort

  he residences. Moreover, Sal Carbone stated on his schedules that Carbone Brothers

  ceased to exist in 2009 when that clearly was not the case.

         13.     Denied as a conclusion of law.

         14.     Denied as a conclusion of law.

         15.     Denied. The transfer of the residences occurred after 2014.

         16.     Denied as a conclusion of law.

         17.     Denied. It is irrelevant if Sal Carbone owns the property. What is

  relevant is that Carbone Brothers fronted the money and received no value in return fort

  he residences. Moreover, Sal Carbone stated on his schedules that Carbone Brothers

  ceased to exist in 2009 when that clearly was not the case.

         18.     Denied as a conclusion of law.

         19.     Denied as conclusion of law.

         20.     Denied. There is no “vague reference”. The tax returns for Carbone




                                                2
Case 19-00068-elf     Doc 6    Filed 05/10/19 Entered 05/10/19 08:55:12           Desc Main
                                Document     Page 3 of 4


  Brothers and Sal Carbone’s testimony at the 341 hearing speak for themselves.

         21.    Denied as a conclusion of law.

         22.    Denied as a conclusion of law.

         23.    Denied as a conclusion of law.


         WHEREFORE, Gary Seitz, the Chapter 7 Trustee, respectfully requests that this

  Honorable Court deny the Motion to Dismiss.

                                             Respectfully submitted:


  Dated: May 10, 2019                        ____________________________________
                                             Robert J. Birch, Esquire
                                             Attorney for Plaintiff, Gary Seitz




                                             3
Case 19-00068-elf       Doc 6   Filed 05/10/19 Entered 05/10/19 08:55:12            Desc Main
                                 Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

         I, Robert J. Birch, Esquire, hereby certify that on this 10th day of May, 2019, I

  served a true and correct copy of the Plaintiff’s Answer in Opposition to the Motion to

  Dismiss via ECF to:

  Peter E. Meltzer. Esquire
  2000 Market Street, Suite 1300
  Philadelphia, PA 19103




                                               ____________________________
                                               ROBERT J. BIRCH, ESQUIRE




                                              4
